16976940Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-22 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US Patent Application Publication 2012/0268351), herein after referred to as Sasaki, in view of Suzuki (US Patent Application Publication 2020/0183157), herein after referred to as Suzuki.
independent claim 8, Sasaki discloses an apparatus for calculating an augmented reality superposition of additional information for a display included in a display unit (Figure 2 reference image data generation unit 130 described in paragraphs [0037]-[0039] to reflect 711 projected image data 112 off of a windshield 730 to display content 180. Figure 1A depicts an example of the image data displayed by display apparatus 10 as image 330. Figure 1B depicts the real world image 340 viewed through the windshield augmented with displayed image 330 as described in paragraphs [0051]-[0052].), wherein the superposition of additional information assists a driver of an observer transportation vehicle with longitudinal control of the observer transportation vehicle (Figures 1A-1D illustrate the display states corresponding to distance between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B. Paragraph [0063] describes the displayed/augmented image enabling the human 100 to more easily perceive the travel direction change point 351 to more easily execute the operation of the car 730 (a description of assisting the driver). The change point 351 regards a left turn (a description of lateral control).), the apparatus comprising: 
the display unit with which virtual additional information is superposed into a field of view of the driver or of the operator of the apparatus (Figure 1B depicts the real world image 340 viewed through the windshield augmented with displayed image 330 as described in paragraphs [0051]-[0052].); and 
a computation unit configured to calculate a distance of the observer transportation vehicle relative to a waypoint (Figures 1A-1D reference direction change point 351. Paragraph [0048] describes to determine the travel route in relation to the car by a navigation system and additionally to determine the travel/navigation route including the waypoint by the navigation system.);
Paragraph [0048] describes to display objects that indicate the travel direction of the car at the travel direction change point determined by the navigation system), 
wherein augmented reality superposition of the navigation path comprises distance marks spaced to correspond to real distances between the observer transportation vehicle and the waypoint (Figures 1C-1D reference superimposed graphic using larger closer intra image 362 then farther smaller intra image 361 giving a sense of perspective (distance marks) along the navigation route (real distance) as described in paragraphs [0074]-[0075]. Paragraph [0059] specifically states the display object 302 (part of the distance marks) is displayed to correspond to the position of the travel direction change point 351 (waypoint). Figures 4A-4E and paragraphs [0085]-[0089] describes changing each of the display objects 302 temporally to deform (a description of animation).).
Sasaki does not specifically disclose wherein augmented reality superposition of the navigation path comprises distance marks spaced as distances scaled to real distances between the observer transportation vehicle and the waypoint.
Suzuki discloses an augmented reality superposition of a navigation path comprises distance marks spaced as distances scaled to real distances between the observer transportation vehicle and another vehicle (figure 11 and paragraph [0162] reference inter-vehicle distance indication described as a scale marks spaced apart for every 10 meters between the observer transportation vehicle (labeled simply as vehicle) and another vehicle (preceding vehicle)).
paragraph [0162]).
Regarding claim 9, Sasaki discloses the apparatus of claim 8, wherein the distance marks are calculated as a grid comprising a plurality of grid points (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles), wherein the distance marks are represented as colored or shaped highlighting of grid points in the animation graphic (paragraph [0087] describes the images to be colored). 
Regarding claim 10, Sasaki discloses the apparatus of claim 8, wherein the display unit is a head-up display (HUD) (paragraph [0029] describes the display to be HUD type) or smartglasses. 
Regarding claim 11, Sasaki discloses a transportation vehicle, wherein the transportation vehicle comprises the apparatus of claim 8 (paragraph [0031] describes the display to be implemented in a vehicle). 

4.		Claims 1-4, 12-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Yamaguchi et al. (US Patent Application Publication 2017/0336222), herein after referred to as Yamaguchi, in Meredith et al. (US Patent 9,581,457), herein after referred to as Meredith, and further in view of Suzuki.
Regarding independent claim 1, Sasaki discloses a method for calculating an augmented reality superposition of additional information for a display included in a display unit (Figure 2 reference image data generation unit 130 described in paragraphs [0037]-[0039] to reflect 711 projected image data 112 off of a windshield 730 to display content 180. Figure 1A depicts an example of the image data displayed by display apparatus 10 as image 330. Figure 1B depicts the real world image 340 viewed through the windshield augmented with displayed image 330 as described in paragraphs [0051]-[0052].), wherein the superposition of additional information assists a driver of an observer transportation vehicle with longitudinal control of the observer transportation vehicle (Figures 1A-1D illustrate the display states corresponding to distance between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B. Paragraph [0063] describes the displayed/augmented image enabling the human 100 to more easily perceive the travel direction change point 351 to more easily execute the operation of the car 730 (a description of assisting the driver). The change point 351 regards a left turn (a description of lateral control).), the method comprising: 
ascertaining by a localization system, a position of the observer transportation vehicle (paragraph [0048] describes to determine the travel route in relation to the car by a navigation system);
[ ];
detecting a location of a waypoint along a navigation route [ ] (figures 1A-1D reference direction change point 351 described in paragraph [0048] to be determined by the navigation system along the cars travel/navigation route);
paragraph [0048] describes to display objects that indicate the travel direction of the car at the travel direction change point determined by the navigation system); and
calculating, based on the reconciliation, the augmented reality superposition of a navigation path along the navigation route to correspond to real distances between the observer transportation vehicle and the waypoint, wherein the augmented reality superposition comprises distance marks spaced to correspond to real distances (Figures 1C-1D reference superimposed graphic using larger closer intra image 362 then farther smaller intra image 361 giving a sense of perspective (distance marks) along the navigation route (real distance) as described in paragraphs [0074]-[0075]. Paragraph [0059] specifically states the display object 302 (part of the distance marks) is displayed to correspond to the position of the travel direction change point 351 (waypoint). Figures 4A-4E and paragraphs [0085]-[0089] describes changing each of the display objects 302 temporally to deform (a description of animation).).
Sasaki does not specifically disclose capturing surroundings of the observer transportation vehicle; detecting a location of a waypoint along a navigation route by evaluating the captured surroundings.
Yamaguchi discloses capturing surroundings of the observer transportation vehicle; detecting a location of a waypoint along a navigation route by evaluating the captured surroundings (paragraph [0116] describes as an alternative to obtaining distance from the vehicle to curve information (waypoint) from the navigation system, a range-finding device such as LiDAR, radar, and camera may be used to obtain such a distance (captured external surroundings) for superimposing traveling direction (navigation route) information on a display (figures 9-12 and 16)).

Meredith discloses a vehicle may use both LiDAR, GPS, and navigation devices in combination to be processed and displayed by a heads up display (columns 10 and 11 lines 58-67 and 1-6 respectively).
It would have been obvious to one skilled in the art ebfore the effective filing date of the current application to enable Sasaki’s HUD with the known technique of capturing surroundings of the observer transportation vehicle and detecting a location of a waypoint along a navigation route by evaluating the captured surroundings as disclosed by Yamaguchi (paragraph [0116]) along with reconciling the ascertained position of the observer transportation vehicle with the location of the waypoint as disclosed by Meredith (columns 10 and 11 lines 58-67 and 1-6 respectively) yielding the predictable results of avoiding danger as disclosed by Yamaguchi (paragraph [0116]).
Further, Sasaki does not specifically disclose wherein augmented reality superposition of a navigation path comprises distance marks spaced as distances scaled to real distances between the observer transportation vehicle and the waypoint.
Suzuki discloses an augmented reality superposition of a navigation path comprises distance marks spaced as distances scaled to real distances between the observer transportation vehicle and another vehicle (figure 11 and paragraph [0162] reference inter-vehicle distance indication described as a scale marks spaced apart for every 10 meters between the observer transportation vehicle (labeled simply as vehicle) and another vehicle (preceding vehicle)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s distance marks spaced between an observer transportation vehicle and a waypoint with the known technique of being spaced as distances scaled to real distances yielding the predictable results of allowing a driver to easily recognize the current inter-vehicle distances without taking eyes away from the front of the vehicle as disclosed by Suzuki (paragraph [0162]).
Regarding claim 2, Sasaki discloses the method of claim 1, wherein the distance marks are calculated as a grid comprising a plurality of grid points, wherein the distance marks are represented as colored or shaped highlighting of grid points in the animation graphic (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles described in paragraph [0087] to be colored). 
Regarding claim 3, Sasaki and Suzuki discloses the method of claim 2, wherein the distance marks are superimposed at equidistant distances in front of the waypoint (Sasaki: figure 1D reference graphic 302 with first triangle 362 and second (unreferenced) triangle directly above 362 at equidistant distances from waypoint 351. Suzuki: figure 11 and paragraph [0162] reference inter-vehicle distance indication described as a scale marks spaced apart for every 10 meters between the observer transportation vehicle (labeled simply as vehicle) and another vehicle (preceding vehicle).). 
Regarding claim 4, Sasaki discloses the method of claim 1, wherein the distance marks are positioned in the navigation path based on the instantaneous speed of the observer transportation vehicle and/or on the driving scenario to Figures 1A-1D illustrate the display states corresponding to distance (vicinity) between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B.). 
Regarding independent claim 12, Sasaki discloses a non-transitory computer readable medium containing instructions to perform a method for calculating an augmented reality superposition of additional information for a display on a display unit (Figure 2 reference image data generation unit 130 described in paragraphs [0037]-[0039] to reflect 711 projected image data 112 off of a windshield 730 to display content 180. Figure 1A depicts an example of the image data displayed by display apparatus 10 as image 330. Figure 1B depicts the real world image 340 viewed through the windshield augmented with displayed image 330 as described in paragraphs [0051]-[0052].) in response to being executed in a computation unit (Figure 2 reference image data generation unit 130 described in paragraph [0036] to generate image data. It is considered inherent that a digital processing unit executes software for performing the digital process.), wherein the method comprises: 
ascertaining by a localization system, a position of the observer transportation vehicle (paragraph [0048] describes to determine the travel route in relation to the car by a navigation system);
[ ];
detecting a location of a waypoint along a navigation route [ ] (figures 1A-1D reference direction change point 351 described in paragraph [0048] to be determined by the navigation system along the cars travel/navigation route);
paragraph [0048] describes to display objects that indicate the travel direction of the car at the travel direction change point determined by the navigation system); and
calculating, based on the reconciliation, the augmented reality superposition of a navigation path along the navigation route to correspond to real distances between the observer transportation vehicle and the waypoint, wherein the augmented reality superposition comprises distance marks spaced to correspond to real distances (Figures 1C-1D reference superimposed graphic using larger closer intra image 362 then farther smaller intra image 361 giving a sense of perspective (distance marks) along the navigation route (real distance) as described in paragraphs [0074]-[0075]. Paragraph [0059] specifically states the display object 302 (part of the distance marks) is displayed to correspond to the position of the travel direction change point 351 (waypoint). Figures 4A-4E and paragraphs [0085]-[0089] describes changing each of the display objects 302 temporally to deform (a description of animation).).
Sasaki does not specifically disclose capturing surroundings of the observer transportation vehicle; detecting a location of a waypoint along a navigation route by evaluating the captured surroundings.
Yamaguchi discloses capturing surroundings of the observer transportation vehicle; detecting a location of a waypoint along a navigation route by evaluating the captured surroundings (paragraph [0116] describes as an alternative to obtaining distance from the vehicle to curve information (waypoint) from the navigation system, a range-finding device such as LiDAR, radar, and camera may be used to obtain such a distance (captured external surroundings) for superimposing traveling direction (navigation route) information on a display (figures 9-12 and 16)).

Meredith discloses a vehicle may use both LiDAR, GPS, and navigation devices in combination to be processed and displayed by a heads up display (columns 10 and 11 lines 58-67 and 1-6 respectively).
It would have been obvious to one skilled in the art ebfore the effective filing date of the current application to enable Sasaki’s HUD with the known technique of capturing surroundings of the observer transportation vehicle and detecting a location of a waypoint along a navigation route by evaluating the captured surroundings as disclosed by Yamaguchi (paragraph [0116]) along with reconciling the ascertained position of the observer transportation vehicle with the location of the waypoint as disclosed by Meredith (columns 10 and 11 lines 58-67 and 1-6 respectively) yielding the predictable results of avoiding danger as disclosed by Yamaguchi (paragraph [0116]).
Further, Sasaki does not specifically disclose wherein augmented reality superposition of a navigation path comprises distance marks spaced as distances scaled to real distances between the observer transportation vehicle and the waypoint.
Suzuki discloses an augmented reality superposition of a navigation path comprises distance marks spaced as distances scaled to real distances between the observer transportation vehicle and another vehicle (figure 11 and paragraph [0162] reference inter-vehicle distance indication described as a scale marks spaced apart for every 10 meters between the observer transportation vehicle (labeled simply as vehicle) and another vehicle (preceding vehicle)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s distance marks spaced between an observer transportation vehicle and a waypoint with the known technique of being spaced as distances scaled to real distances yielding the predictable results of allowing a driver to easily recognize the current inter-vehicle distances without taking eyes away from the front of the vehicle as disclosed by Suzuki (paragraph [0162]).
Regarding claim 13, Sasaki and Suzuki discloses the non-transitory computer readable medium of claim 12, wherein, in the method, the distance marks are superimposed at equidistant distances in front of the waypoint (Sasaki: figure 1D reference graphic 302 with first triangle 362 and second (unreferenced) triangle directly above 362 at equidistant distances from waypoint 351. Suzuki: figure 11 and paragraph [0162] reference inter-vehicle distance indication described as a scale marks spaced apart for every 10 meters between the observer transportation vehicle (labeled simply as vehicle) and another vehicle (preceding vehicle).).
Regarding claim 14, Sasaki discloses the non-transitory computer readable medium of claim 12, wherein, in the method, the distance marks are positioned in the navigation path based on the instantaneous speed of the observer transportation vehicle and/or on the driving scenario to which the observer transportation vehicle is driving and/or on the vicinity in which the transportation vehicle is moving (Figures 1A-1D illustrate the display states corresponding to distance (vicinity) between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B.). 
Regarding claim 15, Sasaki discloses the non-transitory computer readable medium of claim 12, wherein, in the method, the distance marks are each composed of a plurality of grid points (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles).
Regarding claim 18, Sasaki and Suzuki discloses the apparatus of claim 8, wherein the distance marks are superimposed at equidistant distances in front of the waypoint (Sasaki: figure 1D reference graphic 302 with first triangle 362 and second (unreferenced) triangle directly above 362 at equidistant distances from waypoint 351. Suzuki: figure 11 and paragraph [0162] reference inter-vehicle distance indication described as a scale marks spaced apart for every 10 meters between the observer transportation vehicle (labeled simply as vehicle) and another vehicle (preceding vehicle).).
Regarding claim 19, Sasaki discloses the apparatus of claim 8, wherein the distance marks are positioned in the navigation path based on the instantaneous speed of the observer transportation vehicle and/or on the driving scenario to which the observer transportation vehicle is driving and/or on the vicinity in which the transportation vehicle is moving (Figures 1A-1D illustrate the display states corresponding to distance (vicinity) between travel direction change point 351 and car 730 as described in paragraph [0053]. Figures 1C-1D depict the state when the distance is closer and the displayed image 330 changes from that as shown in figure 1A-1B.). 
Regarding claim 20, Sasaki discloses the apparatus of claim 8, wherein the distance marks are each composed of a plurality of grid points (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles).

5.		Claims 5-6, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki-Yamaguchi-Meredith-Suzuki in view of Uenuma et al. (US Patent Application Publication 2005/0280275), herein after referred to as Uenuma, and further in view of Akita et al. (US Patent Application Publication 2010/0153000), herein after referred to as Akita.
Regarding claim 5, Sasaki discloses the method of claim 1, wherein the distance marks are each composed of a singular grid point (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles described in paragraph [0087] to be colored). 
Sasaki discloses wherein image object 302 may change in shape, position, size and color (paragraph [0103]). Sasaki does not specifically disclose wherein the distance marks are each composed of a plurality of grid points.
Uenuma discloses a virtually defined plane with a uniform grid texture of distance marks (figures 11A-15B and paragraph [0050]) to reduce disturbance by the view adjustment portion (the view adjustment portion corresponding to a screening of a lower part of the front windshield for adjusting the drivers front field of view to enhance safety in driving vehicles (virtual display on windshield) as described in paragraphs [0001]-[0006]).
Akita discloses taking a guide plane object (figures 7-14) to be partitioned into portions smaller in size towards the intersection (figure 15 and paragraph [0061]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Uenuma’s guide plane object (uniform grid texture of distance marks) with the known technique of being partitioned into portions smaller in size towards the intersection yielding the paragraph [0061]).
Further, it would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s partitioned “smaller in size towards the intersection” distance marks with the known technique of uniform grid texture distance marks yielding the predictable results of reducing disturbances in the driver’s field of view particularly when turning as disclosed by Uenuma (paragraph [0003]).
Regarding claim 6, Sasaki and Uenuma discloses the method of claim 5, wherein the distance marks are composed of three grid points and symbolize an arrow in a driving direction along the navigation path (Sasaki: figure 1C reference triangular shaped distance marks comprising uniform diamond grid marks in combination with Uenuma. Uenuma depicts in figure 21C an example of a triangle shape filed with diamond grid marks comprising at least three grid points.). 
Regarding claim 16, Sasaki discloses the non-transitory computer readable medium of claim 12, wherein, in the method, the distance marks are composed of a singular grid point and symbolize an arrow in a driving direction along the navigation path (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles/arrow in the direction of driving described in paragraph [0087] to be colored). 
Sasaki discloses wherein image object 302 may change in shape, position, size and color (paragraph [0103]). Sasaki does not specifically disclose wherein the distance marks are each composed of three grid points.
figures 11A-15B and paragraph [0050]) to reduce disturbance by the view adjustment portion (the view adjustment portion corresponding to a screening of a lower part of the front windshield for adjusting the drivers front field of view to enhance safety in driving vehicles (virtual display on windshield) as described in paragraphs [0001]-[0006]). Uenuma depicts an example of a triangle shape filed with diamond grid marks comprising at least three grid points (figure 21C). 
Akita discloses taking a guide plane object (figures 7-14) to be partitioned into portions smaller in size towards the intersection (figure 15 and paragraph [0061]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Uenuma’s guide plane object (uniform grid texture of distance marks) with the known technique of being partitioned into portions (each comprising at least three grid points) smaller in size towards the intersection yielding the predictable results of enabling the driver to intuitively recognize the distance to the intersection as disclosed by Akita (paragraph [0061]).
Further, it would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s partitioned “smaller in size towards the intersection” distance marks with the known technique of uniform grid texture distance marks (each comprising at least three grid points) yielding the predictable results of reducing disturbances in the driver’s field of view particularly when turning as disclosed by Uenuma (paragraph [0003]).
claim 21, Sasaki discloses the apparatus of claim 8, wherein  the distance marks are composed of a singular grid point and symbolize an arrow in the driving direction (figure 1C reference animation graphic 302 disposed in a grid (1 column and 5 rows) of triangles/arrow in the direction of driving described in paragraph [0087] to be colored). 
Sasaki discloses wherein image object 302 may change in shape, position, size and color (paragraph [0103]). Sasaki does not specifically disclose wherein the distance marks are each composed of three grid points.
Uenuma discloses a virtually defined plane with a uniform grid texture of distance marks (figures 11A-15B and paragraph [0050]) to reduce disturbance by the view adjustment portion (the view adjustment portion corresponding to a screening of a lower part of the front windshield for adjusting the drivers front field of view to enhance safety in driving vehicles (virtual display on windshield) as described in paragraphs [0001]-[0006]). Uenuma depicts an example of a triangle shape filed with diamond grid marks comprising at least three grid points (figure 21C). 
Akita discloses taking a guide plane object (figures 7-14) to be partitioned into portions smaller in size towards the intersection (figure 15 and paragraph [0061]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Uenuma’s guide plane object (uniform grid texture of distance marks) with the known technique of being partitioned into portions (each comprising at least three grid points) smaller in size towards the intersection yielding the predictable results of enabling the driver to intuitively recognize the distance to the intersection as disclosed by Akita (paragraph [0061]).
paragraph [0003]).

6.		Claims 7, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki-Yamaguchi-Meredith-Suzuki-Uenuma-Akita in view of Beauvais (US Patent Application Publication 2019/0202479).
Regarding claim 7, Sasaki discloses the method of claim 6, wherein the grid points are represented by filled grid symbols that are triangular shaped (figures 1C-1D reference triangular shaped filled grid symbols 302).
Sasaki does not specifically disclose the grid points are represented by unfilled grid symbols that are triangular shaped. 
Sasaki discloses wherein image object 302 may change in shape, position, size and color (paragraph [0103]). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s grid points with the known technique of a color (considered unfilled) yielding the predictable results an alternative arrangement for performing the same function as disclosed by Sasaki (paragraph [0103]).
paragraph [0048]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s triangular shaped grid points/vehicle trajectory indicators with the known technique of diamond shape yielding the predictable results providing a passenger with additional vehicle maneuver information as disclosed by Beauvais (paragraph [0048]).
Regarding claim 17, Sasaki discloses the non-transitory computer readable medium of claim 15, wherein, in the method, the grid points are represented by filled grid symbols that are triangular shaped (figures 1C-1D reference triangular shaped filled grid symbols 302).
Sasaki does not specifically disclose the grid points are represented by unfilled grid symbols that are triangular shaped. 
Sasaki discloses wherein image object 302 may change in shape, position, size and color (paragraph [0103]). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s grid points with the known technique of a color (considered unfilled) yielding the predictable results an alternative arrangement for performing the same function as disclosed by Sasaki (paragraph [0103]).
paragraph [0048]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s triangular shaped grid points/vehicle trajectory indicators with the known technique of diamond shape yielding the predictable results providing a passenger with additional vehicle maneuver information as disclosed by Beauvais (paragraph [0048]).
Regarding claim 22, Sasaki discloses the apparatus of claim 20, wherein the grid points are represented by filled grid symbols that are triangular shaped (figures 1C-1D reference triangular shaped filled grid symbols 302).
Sasaki does not specifically disclose the grid points are represented by unfilled grid symbols that are triangular shaped. 
Sasaki discloses wherein image object 302 may change in shape, position, size and color (paragraph [0103]). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Sasaki’s grid points with the known technique of a color (considered unfilled) yielding the predictable results an alternative arrangement for performing the same function as disclosed by Sasaki (paragraph [0103]).
Beauvais discloses wherein vehicle trajectory indicators may be represented by a plurality of shapes or images including diamonds (paragraph [0048]).
paragraph [0048]).

Response to Arguments
7.		Applicant's arguments filed 12/20/2021 have been fully considered and relate towards newly amended subject matter addressed in the interview filed 2/1/2022. Further search has provided newly cited prior art Suzuki which is utilized to reject the newly amended subject matter. Please refer to the above office action as rebuttal. This action is final necessitated by amendment.

Conclusion
8.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622